Mr. Justice Barnes dissenting: I cannot agree with the conclusion that defendants were not entitled to a jury for the assessment of damages. We have held to the contrary. Ungar v. Feuer, 172 Ill. App. 204. Under the Municipal Court Act, if a defendant wants a jury he must demand it and pay the fees therefor at the time of entering his appearance, but there is nothing in the act to indicate that the demand is limited to a trial of the issues. It should be sufficient for all purposes. It would be quite as consistent to require a second payment of fees as a second demand. But, if necessary, objection to the order referring the assessment of damages to the court was equivalent to a request for a jury for that purpose. It had no other significance, for counsel had saved his points on all other matters. I think defendants were deprived of a statutory right, and for that reason the case should be reversed.